Citation Nr: 1036102	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-19 233 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder. 

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a headache disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from December 1997 to December 
2001.              

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2002 and October 
2006 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.        

In relevant part, the January 2002 rating decision denied the 
Veteran's claim for service connection for a lower back disorder.  
The RO attempted to notify the Veteran of this decision in a 
letter dated February 4, 2002.  However, that letter was not 
delivered to the Veteran's reported address, as noted in his 
December 2001 claim.  At that time, the Veteran's proper address 
included the zip code 32534.  But the February 2002 notice was 
delivered to an address including the zip code 32524.  Therefore, 
the Board cannot find that the Veteran was notified of the 
decision, or that the absence of a timely notice of disagreement 
has caused the January 2002 rating decision to be a final 
decision.  See 38 C.F.R. § 20.200 (2009).  Moreover, the Veteran 
has stated clearly in the record that he did not receive notice 
of the January 2002 decision.  As such, the Veteran's original 
service connection claim for a lower back disorder remains on 
appeal.  It will not be addressed in this matter as a claim to 
reopen a claim for service connection.  See 38 C.F.R. § 3.156 
(2009).  

The claim for service connection for a headache disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that a lower back disorder relates to service.  

2.  A thoracic spine disorder is not related to service.  

3.  A cervical spine disorder is not related to service.  


CONCLUSIONS OF LAW

1.  A lower back disorder was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  A thoracic spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

3.  A cervical spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.  

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

In response to the Veteran's claims for service connection, VA 
provided the Veteran with a VCAA notification letter in May 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was 
informed of the elements of his claims, and of the evidence 
necessary to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of 
the respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested from 
the Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of notice 
as required under Pelegrini).  And VCAA notification was provided 
to the Veteran prior to the October 2006 adverse rating decision 
on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  The Board notes that the 
Veteran was not provided sufficient VCAA notification prior to 
the January 2002 rating decision on appeal.  But, as the claim 
denied in that decision will be granted here (service connection 
for lower back disorder), the Board finds no prejudice with 
regard to the incomplete notice.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And VA 
afforded the Veteran VA compensation examination for his service 
connection claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits to the Claims for Service Connection

The Veteran claims that he incurred spinal disorders as a result 
of an in-service motor vehicle accident (MVA) in February 1999.  
He claims service connection for lumbar, thoracic, and cervical 
spine disorders.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In this matter, the Board finds service connection warranted for 
a lower back disorder, but not for the other claimed disorders.  
The Board will address these claims separately below.

	Lower Back Disorder   

The record clearly demonstrates that the Veteran has a current 
lower back disorder.  A September 2006 VA compensation 
examination report of record reflects a diagnosis of lumbar 
strain, while private treatment records dated between April and 
August 2006 note the Veteran's complaints of lower back pain and 
limitation, and reflect a diagnosis of lumbalgia.  

The record also supports the Veteran's claim to an in-service 
lower back injury.  Service treatment records reflect that the 
Veteran was injured in a February 1999 MVA.  Service treatment 
records dated in 1999, 2000, and 2001 reflect the Veteran's 
complaints of back pain and limitation.  And even though the 
Veteran's November 2001 separation report of medical examination 
is negative for a lower back disorder, his November 2001 
separation report of medical history notes the lower back 
disorder symptomatology, and notes the Veteran's continuing 
complaints of back pain.  

Finally, the record indicates that the Veteran has experienced a 
continuity of symptomatology since service.  See 38 C.F.R. 
§ 3.303(b).  Several days after separation from service in 
December 2001 the Veteran filed a service connection claim for a 
lower back disorder.  In a February 2002 report of medical 
history executed pursuant to his reserve duties, the Veteran 
reported continuing lower back pain.  And in statements of record 
dated from April 2006, the Veteran indicates a continuation of 
symptoms consistent with a lower back disorder that began in 
February 1999.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection.")    

The Board notes that the September 2006 VA examiner opined that 
the Veteran's lower back disorder was likely unrelated to 
service.  The Board finds this opinion of limited probative 
value, however.  See LeShore v. Brown,  8 Vet. App. 406, 409 
(1995).  As a rationale for his opinion, the examiner stated that 
the Veteran's lower back disorder had resolved prior to 
separation from service.  But as already detailed, the evidence 
has indicated that the Veteran had a chronic lower back disorder 
during service whose symptomatology continued after service.  See 
38 C.F.R. § 3.303.    

As such, service connection for a lower back disorder is 
warranted here.  

	Thoracic and Cervical Spine Disorders 

By contrast, the Board finds service connection unwarranted for 
thoracic and cervical spine disorders.    

The record indicates that the Veteran may have current cervical 
and thoracic spine disorders.  The VA examination report and 
private treatment records reflect pertinent complaints of pain 
and limitation.  But the record does not indicate that either of 
these disorders was chronic during service, or manifested a 
continuity of symptomatology following service.  See 38 C.F.R. 
§ 3.303.  The Veteran's service treatment records are negative 
for a chronic thoracic or cervical disorder.  The Veteran's 
separation reports of medical examination and history are 
negative for these disorders.  The February 2002 reports of 
medical examination and history conducted pursuant to reserve 
duty are negative for these disorders.  The earliest evidence of 
record of either of these disorders is dated in April 2006 
private treatment records, which is over four years following 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The Veteran did not file a claim for service 
connection for either of these disorders until April 2006, also 
over four years following service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  

Moreover, there is no medical evidence of a nexus between service 
and current thoracic or cervical disorders.  The September 2006 
VA examination report does not contain a nexus opinion relating 
any of these disorders to service.  Letters from the Veteran's 
private chiropractor do not comprise medical nexus evidence as 
these letters state that the Veteran's in-service MVA "may" be 
associated with his current disorders.  These letters merely 
address possibility rather than probability.  They are therefore 
of limited probative value in this matter.  See Leshore, supra.  

Finally, there is no lay evidence of record sufficient to 
establish service connection for these claims.  

As indicated, lay testimony is competent to establish the 
presence of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  See Layno, supra.    

Here, the Veteran is clearly competent to attest to his symptoms 
regarding pain in his middle back and neck.  Such symptoms are 
"observable" symptoms.  See Layno, supra.  But the record lacks 
lay statements from the Veteran indicating that he experienced 
middle back or neck pain either during service or in the years 
since service.  

Rather, the Veteran merely opines that his current symptoms are 
related to service.  The Veteran is not competent to render such 
an opinion because a layperson is generally not capable of 
opining on matters requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Here, the Veteran's statements 
focus on the issue of etiology.  As he is not competent to attest 
that the MVA in 1999 caused his current disorders, his statements 
are of low probative value.

As such, service connection for thoracic and cervical disorders 
is not warranted.    

In summary, the evidence of record supports the Veteran's claim 
to service connection for a lower back disorder.  But the 
evidence of record preponderates against his claims for service 
connection for thoracic and cervical disorders.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  VA's 
doctrine of reasonable doubt is not applicable for those claims 
therefore.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  Entitlement to service connection for a low back strain is 
granted.  

2.  Entitlement to service connection for a thoracic spine 
disorder is denied.  

3.  Entitlement to service connection for a cervical spine 
disorder is denied.   


REMAND

The Veteran underwent VA compensation examination in September 
2006.  In the report of record, the examiner did not provide a 
nexus opinion as to whether a headache disorder relates to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current headache disorder.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

2.  If the examiner finds a current 
headache disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that such a disorder 
relates to service.  Any conclusion 
reached should be supported by a 
rationale.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


